The bond was required and given to secure the administratrix's performance of her duty, and her duty was not in conflict with the three years statute of limitations, which was designed to secure the speedy settlement of estates. Her promise bound neither the estate nor her sureties. Amoskeag Co. v. Barnes, 48 N.H. 25; Hall v. Woodman, 49 N.H. 295,304; Brewster v. Brewster, 52 N.H. 52, 60; Clough v. McDaniel, 58 N.H. 201,202; Robinson v. Hodge, 117 Mass. 224, and cases cited. The observations in Judge of Probate v. Couch, 59 N.H. 506, and other cases upon which the plaintiff relies, relate not to a waiver of the statute by such a promise, but to a certain distinction between the solvent and the insolvent courses of settlement. While in the later, the administrator is not authorized to pay claims not judicially established, in the former, having sufficient funds to pay all the debts, he should admit those that are indisputable, and pay them without useless expense or delay, instead of forcing creditors through the idle ceremony of suit and judgment. The duty of rapidly and economically executing his trust by making such admission and payment promptly, is not a duty or a power of procrastinating by waiving the statute of limitations.
Judgment for the defendants.
BINGHAM, J., did not sit: the others concurred. *Page 368